Case 9:21-cv-80515-DMM Document 32 Entered on FLSD Docket 04/06/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  FREEDOM WATCH, INC.,
                                Plaintiff,
                   v.                                 Case Number: 9:21-cv-80515-DMM

  AMAZON WEB SERVICES, INC.,
  APPLE INC., and GOOGLE LLC,
                                Defendants.
  ______________________________________
               EXPEDITED REQUEST TO EXPEDITE MOTION TO REMAND

         Plaintiff, FREEDOM WATCH, INC. (“FREEDOM WATCH”) hereby respectfully

  requests that the Court expedite its Motion to Remand and immediately remand this matter back

  to the Fifteenth Judicial Circuit in and For Palm Beach County, Florida (“Fifteenth Judicial

  Circuit”). While there was no real dispute that this Court lacked jurisdiction before, pursuant to

  28 U.S.C.§ 1332 (Diversity of Citizenship), the fact that Freedom Watch has amended its

  complaint to make it especially clear that it is not seeking damages in excess of $74,999.99

  means that there is absolutely no room for interpretation. Any issue has been mooted out and it

  is clear that jurisdiction is only proper in the Fifteenth Judicial Circuit. Now that Defendants

  have moved to dismiss the Amended Complaint, immediate remand is necessary so that these

  motions can be properly decided by the Fifteenth Judicial Circuit.

         In sum, this case has no business being in federal court, and there is no just cause for

  further delay.

         Dated: April 6, 2021                         Respectfully submitted,

                                                      /s/ Larry Klayman
                                                      Larry Klayman, Esq.

                                                  1
Case 9:21-cv-80515-DMM Document 32 Entered on FLSD Docket 04/06/2021 Page 2 of 2




                                           General Counsel
                                           FL Bar No. 246220
                                           FREEDOM WATCH, INC.
                                           7050 W. Palmetto Park Road
                                           Boca Raton, FL 33433
                                           Tel.: 561-558-5536
                                           Email: leklayman@gmail.com
                                           Stephen L. Sulzer
                                           Pro Hac Vice Pending
                                           STEPHEN L. SULZER PLLC
                                           700 12th Street, N.W., Suite 700
                                           Washington, D.C. 20005
                                           Tel.: 202-499-2301
                                           Email: ssulzer@sulzerpllc.com

                                           Counsel for FREEDOM WATCH, INC.




                                       2
